Case 3:19-ap-03061        Doc 22   Filed 01/02/20 Entered 01/03/20 09:29:28          Desc Main
                                   Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: January 2, 2020




                             UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON


 In re: SEAN C. GIBSON,
                                                   Case No.    19‐30293
                              Debtor               Adv. No.    19‐3061


 SEAN C. GIBSON,                                   Judge Humphrey
                                                   Chapter 13
                              Plaintiff

        v.

 VALERIE ANN GIBSON,

                              Defendant



               Order Granting Motion for Summary Judgment (Doc. 20) and
        Determining Debt Discharged Pursuant to 11 U.S.C. §§ 523(a)(15) and 1328(a)(2)
                     Upon Completion of the Debtor’s Chapter 13 Plan

        In accordance with the court’s concurrently filed Decision Granting Plaintiff Summary
Judgment, the Plaintiff’s Motion for Summary Judgment (doc. 20) is granted. Accordingly, the
Plaintiff’s debt to Defendant Valerie Ann Gibson arising out of the hold harmless provision of
the parties’ divorce decree relating to the vehicle loan from Ally Financial is determined to be
Case 3:19-ap-03061      Doc 22    Filed 01/02/20 Entered 01/03/20 09:29:28           Desc Main
                                  Document     Page 2 of 2



an 11 U.S.C. § 523(a)(15) debt which shall be discharged upon completion of the Debtor’s
Chapter 13 plan in accordance with 11 U.S.C. § 1328(a)(2). In the event that Mr. Gibson fails to
complete his Chapter 13 plan and receive a discharge, the parties shall be returned to their
obligations under the divorce decree as to the Ally Financial debt.

       IT IS SO ORDERED.

Copies to:

Christopher S. Owen (Counsel for Plaintiff)

Valerie Ann Gibson (Pro Se Defendant), 1313 Stoney Springs Road, Vandalia, OH 45377




                                               2
